EeewiN, J.
It is contended by counsel for appellant that the court erred in granting a temporary injunction. The showing made on the motion was ample to warrant the court in holding that the "property in question was being used for lewdness and assignation so as to bring the case within the provisions, of secs. 3185& to 31857^ Stats. These statutes authorize an action similar to the one brought here for the abatement of the nuisance and declare the use of the property in the manner set forth in the complaint a nuisance, and also provide that upon a showing satisfactory to the court a temporary injunction may be granted. It is therefore clear from the complaint that the action was properly brought, and it further appears from the allegations of the complaint, together with the affidavits produced on the motion, that the court was well warranted in making the order appealed from. State ex rel. Wilcox v. Ryder, 126 Minn. 95, 147 N. W. 953; State ex rel. Kern v. Jerome, 80 Wash. 261, 141 Pac. 753; State ex rel. Att’y Gen. v. Stoughton Club, 163 Wis. 362, 158 N. W. 93; Mugler v. Kansas, 123 U. S. 623, 8 Sup. Ct. 273; *76State ex rel. English v. Fanning, 97 Neb. 224, 147 N. W. 215; Comm. v. Howe, 13 Gray (Mass.) 26; State ex rel. Robertson v. New England F. & C. Co. 126 Minn. 78, 147 N. W. 951; 1 Wood, Nuisances (3d ed.) § 29; 14 Cyc. 484.
Counsel for appellant contend that no power exists to declare that a nuisance wbicb is not in fact a nuisance.
There is no question under the authorities but that the property used for the purposes which it is alleged to have been used in the complaint in this action is a nuisance; and the proof made on the motion for temporary injunction shows that the property as used was a nuisance under the statutes above referred to.
It is further insisted by counsel for appellant that the provision of sec. 3185/, Stats., to the effect that the building or place where the nuisance is carried on may be closed for the period of one year, is unconstitutional. We are not concerned with that provision of the statute on this appeal since the appeal is from the order granting temporary injunction. Whether the closing of the building in question here for the period of one year would be unreasonable and without authority of law is not now before us, and we refrain from expressing any opinion on this point. We are convinced that sufficient grounds were shown for the temporary injunction issued, therefore the order appealed from should not be disturbed.
By the Court. — The order appealed from is affirmed.